Exhibit 10(l)(xi)

RESTRICTED UNIT AWARD AGREEMENT

Pursuant to the

ALBANY INTERNATIONAL CORP.

2003 RESTRICTED STOCK UNIT PLAN

*  *  *  *  *



Participant:   Daniel Halftermeyer Award Date:   August 28, 2018



Number of Restricted Units Awarded: 12,853

*  *  *  *  *

THIS AWARD AGREEMENT, dated as of the Award Date specified above, is entered
into by and between Albany International Corp. (the “Company”), and the
Participant specified above, pursuant to the Amended and Restated Albany
International Corp. 2003 Restricted Stock Unit Plan, as in effect and as amended
from time to time (the “Plan”); and

 

WHEREAS, as an incentive to encourage the Participant to remain in the employ of
the Company and its subsidiaries by affording the Participant a greater interest
in the success of the Company and its subsidiaries, the Company desires to grant
the Participant the Restricted Units provided herein;

 

WHEREAS, the Participant desires to obtain such Restricted Units on the terms
and conditions provided for herein;

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable considerations receipt of which is hereby
acknowledged, the Company and the Participant agree as follows:

1.                 Incorporation by Reference; Plan Document Receipt. Except as
otherwise provided herein, this Award Agreement is subject in all respects to
the terms and provisions of the Plan (including, without limitation, any
amendments thereto adopted at any time and from time to time and which are
expressly intended to apply to the grant of the Restricted Units provided for
herein), all of which terms and provisions are made a part of and incorporated
in this Award Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Award Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of a conflict between the terms
of this Award Agreement and the terms of the Plan, the terms of the Plan shall
control.

2.                 Award of Restricted Units; Credit to Restricted Unit Account.
Subject to the terms hereof and the Plan, the Company hereby grants to the
Participant, as of the Award Date specified above, the number of Restricted
Units specified above. The Company shall record such Restricted Units in the
Participant’s Restricted Unit Account.

3.                 Vesting. As permitted in Section 5.1 of the Plan, and subject
to paragraph 6 below, the following Vesting Dates shall apply with respect to
the Restricted Units (including any additional Restricted Units credited as Cash
Dividend Equivalents with respect to such Restricted Units) awarded hereunder
and shall supersede any contrary provision in Section 5.1:

a.                    One-third (33.3%) of such Restricted Units (including any
additional Restricted Units credited as Cash Dividend Equivalents with respect
to such Restricted Units) shall vest on September 1, 2019.

b.                   One-third (33.3%) of such Restricted Units (including any
additional Restricted Units credited as Cash Dividend Equivalents with respect
to such Restricted Units) shall vest on September 1, 2020; and

 

 

c.                    The remaining one-third (33.3%) of such Restricted Units
(including any additional Restricted Units credited as Cash Dividend Equivalents
with respect to such Restricted Units) shall vest on September 1, 2021, in each
case, subject to the Participant being employed with the Albany Group on such
Vesting Date.

 

4.                 Additional Special Vesting. The special vesting provisions
set forth in Section 5.2 of the Plan shall apply to the Restricted Units
(including any additional Restricted Units credited as Cash Dividend Equivalents
with respect to such Restricted Units) awarded hereunder.

5.                                         Settlement; Payment Delay. Subject to
Paragraph 6 below, the Restricted Units (including any additional Restricted
Units credited as Cash Dividend Equivalents with respect to such Restricted
Units) credited to Participant’s Restricted Unit Account pursuant to this Award
Agreement shall be settled in accordance with the provisions of the Plan,
including without limitation Section 6.1 of the Plan. Notwithstanding any
provision to the contrary, if, pursuant to the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the “Code”), any payment is required to be delayed as a result of
the Participant being deemed to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B) of the Code, then any such payments under
the Plan shall not be made prior to the earlier of (A) the expiration of the six
month period measured from the date of the “separation from service” (as such
term is defined in Treasury Regulations issued under Section 409A of the Code)
or (B) the date of the Participant’s death. Upon the expiration of such period,
all payments under the Plan delayed pursuant to this paragraph 6 shall be paid
to the Participant in a lump sum, and any remaining payments due under the Plan
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

6.                                         Repayment/Clawback. It is the
Company’s intent, through the Restricted Unit grant contemplated herein, to
incentivize Participant to voluntarily remain in its employ at least through
September 1, 2021. Nevertheless, Participant has expressly requested that the
Restricted Units granted herein vest ratably as set forth in Paragraph 3, above.
Therefore, Participant expressly agrees that should his employment with the
Company terminate prior to September 1, 2021 for any reason other than death or
disability, he shall repay to the Company fifty percent (50%) of all the moneys
paid to him pursuant to this Award Agreement through the date of termination.
The amount to be repaid, if any, shall be considered a debt owed by Participant
to the Company, and not repayment of wages. Furthermore, in the event
Participant becomes obligated to make a payment to the Company in accordance
with this Paragraph 6, Participant agrees to remit such payment within 30 days
of termination and, to the extent permitted by law, authorizes the Company to
withhold from his last payment of wages (or any other amounts that the Company
may owe Participant) any portion of the obligations owed by Participant pursuant
to this Paragraph 6.

7.                 Amendment and Waiver. Neither this Award Agreement nor any
provision hereof may be amended, modified, changed, discharged, terminated or
waived orally, by any course of dealing or purported course of dealing or by any
other means except (a) in the case of an amendment, modification, change or
waiver that does not impair the rights of the Participant with respect to
outstanding Restricted Units or that is deemed by the Committee to be advisable
to avoid the imposition of any tax under Section 409A of the Code, by written
notice to the Participant or (b) an agreement in writing signed by the Company
and the Participant. No such written notice of agreement shall extend to or
affect any provision of this Award Agreement not expressly amended, modified,
changed, discharged, terminated or waived or impair any right consequent on such
a provision. The waiver of or failure to enforce any breach of this Award
Agreement shall not be deemed to be a waiver of or acquiescence in any other
breach hereof.

8.                 Notices. Any notice required or permitted under this Award
Agreement shall be in writing and shall be deemed properly given:

8.1 in the case of notice to the Company, if delivered in person to the
Secretary of the Company, or mailed to the Company to the attention of the
Secretary by registered mail (return receipt requested) at 216 Airport Drive,
Rochester, New Hampshire, 03867, or at such other address as the Company may
from time to time hereafter designate by written notice to the Participant; and

8.2 in the case of notice to the Participant, if delivered to him or her in
person, or mailed to him or her by registered mail (return receipt requested) at
the last known residence address provided by Participant to the Company or at
such other address as the Participant may from time to time hereafter designate
by written notice to the Company.

 

9.                 Governing Law. This Award Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

10.              Binding Agreement; Assignment. This Award Agreement shall inure
to the benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign any part of this Award
Agreement without the prior express written consent of the Company.

 

 

11.              Counterparts. This Award Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same instrument.

12.              Headings. The titles and headings of the various sections of
this Award Agreement have been inserted for convenience of reference only and
shall not be deemed to be a part of this Award Agreement.

13.              Further Assurances. Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as any other party hereto reasonably may request in order to carry out the
intent and accomplish the purposes of this Award Agreement and the Plan and the
consummation of the transactions contemplated thereunder.

14.              Severability. The invalidity or unenforceability of any
provisions of this Award Agreement in any jurisdiction shall not affect the
validity, legality or enforceability of the remainder of this Award Agreement in
such jurisdiction or the validity, legality or enforceability of any provision
of this Award Agreement in any other jurisdiction, it being intended that all
rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.

15.              Acceptance of Restricted Units. Unless, within 45 days
following the date of this Award Agreement, the Company has received written
notice from the Participant rejecting the Restricted Units, this Award Agreement
shall be deemed to have been accepted by the Participant and shall constitute a
legal and binding agreement between the Participant and the Company.

IN WITNESS WHEREOF, the Company has duly executed this Award Agreement as of the
Award Date specified above.

 

ALBANY INTERNATIONAL CORP.

 

___________________________

Name:

Title:

 

 

/s/Daniel A. Halftermeyer

Daniel A. Halftermeyer



 

